DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 03/17/2021.
Claims 1-20 are pending in this application.

Remarks

2.	Applicant’s arguments have been fully considered, but are moot in view of the new ground(s) of rejection(s).

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112:
(a) IN GENERAL.— The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 10, 11, 16, and 20 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 10, 11, 16, and 20 recite the limitations “n redistribution layer (RDL) structure layers” and “m RDL structure layers” but fail to define what “n” and “m” are, therefore render the claims indefinite.

The specification also fails to define or limit the values or meanings of “n” and “m”.

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 9,607,919)
	Regarding claim 10, Lee discloses a method of manufacturing a semiconductor chip device, comprising: 

	mounting a semiconductor chip 120 (figs. 1E, 1F) on the first side; and 
	after mounting the semiconductor chip 120, forming a second set of m RDL structure layers 150 (figs. 1N, 1O) on the second side of the first set of n RDL structure layers 110.

	Regarding claim 11, Lee discloses the method of claim 10, comprising forming a molding layer 130 (figs. 1G-1H) or 140 (figs. 1K-1L) on the first set of n RDL structure layers 110 at least partially encapsulating the semiconductor chip 120 before forming the second set of m RDL structure layers 150.  

	Regarding claim 12, Lee discloses the method of claim 11, comprising thinning the molding layer 130.  See col. 5, lines 3-15.
	
	Regarding claim 13, Lee discloses the method of claim 10, comprising forming the first set of n RDL structure layers 110 on a carrier wafer 10.  See figs. 1C-1D.

Claim Rejections - 35 U.S.C. § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



8.	Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 9,607,919) in view of Bhagavat et al. (US 2019/0326273).
	Regarding claim 14, Lee discloses a semiconductor chip device, comprising: 
	a single semiconductor chip 120 (see figs. 1E-1O, and col. 5, lines 15-36; 
	a first redistribution layer (RDL) structure 150 (fig. 1O) positioned on another semiconductor device, package or component (see col. 7, lines 51-55) and including fan-out connections 152 to the internal conductor structures; 
	a second RDL structure 110 positioned on the first RDL structure 150 and including fan- out connections 112/113 (figs. 1C-1D) to the first RDL structure 150, the single semiconductor chip 120 positioned on and electrically connected to the second RDL structure 110; and 
	a second molding layer 130 (figs. 1G-1H) or 140 (figs. 1M-1N) positioned on the second RDL structure 110 and at least partially encapsulating the semiconductor chip 120.  

	Lee does not disclose a first molding layer having internal conductor structures, on which the first redistribution layer (RDL) structure 150 is positioned.  However, Lee does teach the first redistribution layer (RDL) structure 150 (fig. 1O) positioned on another semiconductor device, package or component (see col. 7, lines 51-55).



	It would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the invention of Lee to further include an interposer, as that taught by Bhagavat, in order to further spreading the rewiring connections to a wider pitch, or rerouting the connections to different connections, allowing more connections to the device, which would increase the device performance.
	
	Regarding claim 15, Lee/Bhagavat discloses the semiconductor chip device of claim 14, wherein the internal conductor structures 140 comprise conductive pillars.  See fig. 4 of Bhagavat.

	Regarding claim 16, Lee/Bhagavat discloses the semiconductor chip device of claim 14, wherein the first RDL structure 150 comprises n redistribution layers and the second RDL structure 110 comprises m redistribution layers.  See fig. 1O of Lee.

	Regarding claim 17, Lee discloses the method of manufacturing a semiconductor chip device, comprising: 
	6180502-US-NPforming a first redistribution layer (RDL) structure 150 (figs. 1M-1N, 1O) on a semiconductor device, package or component (see col. 7, lines 51-55) and including fan-out connections 152 to the internal conductor structures; 

	mounting a semiconductor chip 120 on and in electrical connection with the second RDL structure 110; and 
	forming a second molding layer 130 (figs. 1G-1H) or 140 (figs. 1M-1N) on the second RDL structure 110 and at least partially encapsulating the semiconductor chip 120.  

	Lee does not disclose forming a first molding layer having internal conductor structures, on which the first redistribution layer (RDL) structure 150 is positioned.  However, Lee does teach the first redistribution layer (RDL) structure 150 (fig. 1O) positioned on another semiconductor device, package or component (see col. 7, lines 51-55).

	Bhagavat discloses a method of manufacturing a semiconductor chip device comprising forming an interposer comprising a first molding layer 125 having internal conductor structures 140, and a redistribution layer (RDL) structure 145 is positioned on the interposer.  See fig. 4.

	It would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the invention of Lee to further include forming an interposer, as that taught by Bhagavat, in order to further spreading the rewiring 

	Regarding claim 18, Lee/Bhagavat discloses the method of claim 17, comprising electrically connecting plural interconnects 152 (see fig. 1O of Lee) or 155 (fig. 4 of Bhagavat) to the internal conductor structures 140, the interconnects being configured to electrically connect the semiconductor chip to a circuit board (which is another semiconductor device, package or component  in Lee, see col. 7, lines 51-55, or circuit board 120 in Bhagavat, see para. 0028 and fig. 4).
  
	Regarding claim 19, Lee/Bhagavat discloses the method of claim 17, wherein the internal conductor structures 140 comprise conductive pillars.  See fig. 4 of Bhagavat.
  
	Regarding claim 20, Lee/Bhagavat discloses the method of claim 17, wherein the first RDL structure 150 comprises n redistribution layers and the second RDL structure 110 comprises m redistribution layers.  See figs. 1O of Lee.

Conclusion

9.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/Dao H Nguyen/
Primary Examiner, Art Unit 2818
June 9, 2021